Citation Nr: 0628660	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-31 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis.

2.  Entitlement to service connection for a right shoulder 
disorder, to include arthritis.

3.  Entitlement to service connection for a disability 
manifested by lower extremity muscle atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1969.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from January 
2003 and March 2003 rating decisions by the Phoenix RO.  By 
letter of August 2004, the veteran was notified that a tape 
of a January 2004 Travel Board hearing was lost.  In October 
2004, a videoconference hearing was held before the 
undersigned.  A transcript of this hearing is of record.  In 
January 2005, these matters were remanded for additional 
development.

In a document characterized as a memorandum notice of 
disagreement and in written arguments dated in August 2006, 
the veteran's representative refers to issues (regarding 
ratings for neuropathy) that were the subject of a rating 
decision that is associated with the claims file (and have 
not been certified on appeal).  Such matters are referred to 
the RO for any appropriate action.

The matters of entitlement to service connection for 
bilateral knee disabilities and a right shoulder disability 
are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.   


FINDINGS OF FACT

A disability manifested by lower extremity muscle atrophy was 
not manifested in service, and such disability is not shown 
to be related to the veteran's service.



CONCLUSION OF LAW

Service connection for muscle atrophy of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

An October 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims, and advised him of his and VA's responsibilities in 
the development of the claims and to submit relevant evidence 
in his possession.  He was provided additional notice via 
follow-up letters in August 2003, and October 2003.  While he 
was not advised of the criteria for rating the disability at 
issue or effective dates of awards, he is not prejudiced by 
lack of such notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the service connection 
is granted, and the decision below does not do so.  As the 
veteran has received all critical notice, has had ample 
opportunity to respond/supplement the record after notice was 
given, and as the claim was thereafter adjudicated (see 
October 2002 supplemental statement of the case), he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred earlier along the way, nor is it 
otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  Although 
additional private treatment records are being requested in 
the remand below, such records are not necessary to address 
the matter at hand, as the physician whose records are sought 
did not report treating the veteran for this disability at 
issue prior to 2002 (and records since 2002 have been 
received).  VA has arranged for the veteran to be examined.  
Evidentiary development is complete to the extent possible.  
The veteran has not identified any pertinent records that are 
outstanding.  VA's duty to assist is met.  It is not 
prejudicial for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

The veteran's service medical records include a September 
1966 enlistment examination that does not reflect any 
complaints, findings, or diagnosis of lower extremity 
atrophy.  Evaluation of the musculoskeletal system was 
normal.  The associated medical history did not include any 
complaints, findings, or diagnosis of lower extremity 
atrophy.  A July 1969 service separation examination report 
shows that evaluation of the musculoskeletal system was 
normal, and there were no complaints, findings, or diagnoses 
of lower extremity atrophy.  In associated medical history 
there was no mention of lower extremity muscle atrophy.

A September 2002 letter from R. F., D.C., reflects that he 
treated the veteran intermittently since 1976.  He stated 
that over the years the veteran had bilateral knee 
pain/weakness with decreased mobility.    

An undated letter from J. M., M.D. (Board eligible in 
internal medicine), reflects that he had treated the veteran 
since January 2001.  The veteran reported recent weakness in 
his lower extremities climbing stairs.  Dr. J. M. noted that 
there was some objective evidence of thigh muscle atrophy.  
He stated that "it has been brought to my attention that 
many of these findings could be related to Agent Orange 
exposure during Vietnam."

On November 2002 general medical VA examination, the claims 
file was not reviewed, but the veteran brought a letter and 
copies of records from his internist, and provided a medical 
history.  The impression included severe degenerative 
arthritis in both knees and bilateral progressive proximal 
lower extremity muscle weakness and reported relative atrophy 
of unknown cause.  

On December 2002 VA examination, the veteran reported that he 
developed some weakness in his thigh muscles 15-years 
earlier.  On examination, the examiner found that it was 
reasonable to conclude that the veteran did have some atrophy 
of the quadriceps, more in the right compared to the left, 
which was a disuse atrophy related to his mechanical problems 
with the knees and perhaps even his hips.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

Lower extremity muscle atrophy was not manifested in service.  
Clinical evaluation of the lower extremities on separation 
was normal, and any muscle atrophy was not manifested until 
many years postservice.  It is not alleged otherwise.  
Consequently, service connection for disability manifested by 
lower extremity muscle atrophy on the basis that such 
disability became manifest in service, and persisted is not 
warranted.  Furthermore, the preponderance of the competent 
evidence is against a finding that any current disability 
manifested by muscle atrophy is related to the veteran's 
active service.  Significantly a long passage of time between 
service and the earliest medical documentation of complaints 
or findings pertaining to a disability, as here, is of itself 
a factor against a finding that the disability is service 
related.  Dr. J. M.'s undated letter submitted in support of 
the veteran's is not competent evidence of a nexus between 
service and the claimed disability because Dr. J.M. only 
states that he was advised (apparently by the veteran) that 
the disability might be related to Agent Orange exposure (and 
not that he endorses that theory of etiology).  In fact, 
there is no competent (medical) evidence that relates the 
claimed disability manifested by lower extremity to the 
veteran's service.  The veteran's own allegation that such 
disability is related to service (to include any Agent Orange 
exposure therein) is not competent evidence, as he is a 
layperson, untrained in determining a medical etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As the 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for a disability manifested by lower 
extremity muscle atrophy is denied.



REMAND

W. H., M.D., has provided several nexus opinions relating the 
veteran's bilateral knee and right shoulder disabilities to 
service.  The record shows that he treated the veteran in 
1995 (bone graft surgery), but does not include any records 
of Dr. W.H.'s treatment prior to 2002.   As pre-2002 
treatment records (to include in 1995 and earlier) would be 
the earliest treatment records available pertaining to the 
disabilities at issue, they would be likely to contain 
information that is pertinent, indeed critical, to the 
matters at hand, and must be secured.  The RO made an attempt 
to obtain such records, with no response.  VA's duty to 
assist requires that at least one follow-up request is made.  
See 38 C.F.R. § 3.159(c)(1).  Notably, it is ultimately the 
veteran's responsibility to ensure that private treatment 
records are secured and associated with the claims file.  In 
this regard, he is advised that 38 C.F.R. § 3.158(a) provides 
that where evidence requested in connection with an original 
claim is not furnished within one year of the request, the 
claim will be considered abandoned.

Furthermore, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective dates of 
awards).  Here, the veteran has not been provided notice 
regarding ratings and effective dates of awards.  Since this 
claim is being remanded anyway, there is an opportunity to 
correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the rating of 
disabilities and effective dates of 
awards in accordance with 
Dingess/Hartman, supra.

2.  With his assistance (i.e., by 
furnishing an authorization) the RO 
should obtain copies of complete records 
of any treatment and evaluation the 
veteran received from Dr. W. H. for his 
right shoulder and bilateral knee 
disabilities since his discharge from 
service (excluding any records that are 
already associated with the claims file).  
Of particular interest are any records of 
treatment prior to 2002.  If there is no 
response to the RO's request for the 
records, the veteran should be advised 
that they are necessary for the 
adjudication of these claims, and that 
ultimately it is his responsibility that 
that are secured and associated with the 
claims file.  The RO should review the 
records.  If they suggest that further 
development is necessary (e.g., for 
further identified records or another 
examination), the RO should arrange for 
such development.

3.  The RO should then readjudicate these 
remaining claims.  If any remains denied, 
the veteran and his representative should 
be furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


